Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/189,870, 17/189,833 and US Patent 11,219,623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Election/Restriction 
Applicant’s election, with traverse, of Group I, claims 1-10 drawn to a compound and pharmaceutical composition, and elected species 
    PNG
    media_image1.png
    227
    91
    media_image1.png
    Greyscale
, in the reply filed on September 29, 2022 is acknowledged. The traversal is on the ground that the subject matter of Group II is so closely related to Group I that both groups could be examined together without a significant additional burden on the examiner.   Applicant’s argument has been considered but was found unpersuasive. Searching for the treatment for dry age macular degeneration requires a separate search from bipolar disorder and from all so many disorders claimed, as these diseases are not related. The compounds claimed include various very different cores, which are unrelated structures. Searching for the very different cores require different fields of search and employing different search queries. Thus, searching and examining all compounds and the methods of use claimed will impose a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 29, 2022.
Examination
The elected species appears to be allowable. The search has been expanded to all compounds containing the lamivudine core 
    PNG
    media_image2.png
    186
    106
    media_image2.png
    Greyscale
 and the compounds of claim 1. The prior art search will not be extended unnecessarily to cover all non-elected species. See MPEP 803.02.
Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim.
Pursuant to Applicant’s response claims 1-10 are treated on the merits in this Office Action.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The examiner suggests incorporating the structure of selected formula  into the abstract to overcome this objection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP63-250396-machine translation provided in parent case 15/552,441) alone and in view of Kerns, Edward et al, Goosen et al., Fourie et al. and Rautio et al. All references previously provided in parent case 15/552,441.
Determination of the scope and content of the prior art (MPEP §2141.01)
Noguchi teaches the genus of compounds of formula 
    PNG
    media_image3.png
    145
    189
    media_image3.png
    Greyscale

wherein X is H or F, R is lower alkyl, halobenzyl, lower acyl and benzyl useful as pharmaceutical antiviral and anticancer agents. Particularly, Noguchi disclosed that “R is 1 - 6 carbon atoms and represented by, for example methyl, ethyl, propyl, isopropyl, butyl, butyl, sec -, tert – butyl and hexyl”. Noguchi disclosed Example 1 of formula 
    PNG
    media_image4.png
    261
    425
    media_image4.png
    Greyscale
.
            Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference is that some claimed compounds (e.g. claim 1, 3, 4, 5 and 6, wherein R1 = CH3 vs. CH2CH3, CH2CH2CH3, CH2CH2CH3, (CH2)3CH3, etc.) are homologs of the Example 1 of Noguchi differing only by the successive addition of the same chemical group –CH2- on the group 
    PNG
    media_image5.png
    45
    66
    media_image5.png
    Greyscale
.  
The difference between the compound 2-Me-AZT (cl. 1-2, 4 and 5) of the instant claims and the prior art Noguchi is a H vs. CH3 on the nitrogen atom.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-
2413)
It is well established that position isomers and homologs are prima facie structurally obvious even in the absence of a teaching to modify. The isomer is expected to be preparable by the same method and to have generally the same properties. This expectation is then deemed the motivation for preparing the adjacent homolog. This circumstance has arisen many times. See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain. Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link. Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious. In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed.
See In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (e.g., ortho v. para).”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Noguchi teaches that the compounds of formula I are useful as antiviral and anticancer pharmaceuticals, artisan interested in such pharmaceuticals would have found Example 1 of Noguchi to be an appropriate lead on the basis of its known biological activity. Once the artisan identified it as a suitable lead compound, its adjacent isomers and homologs would have been obvious variants under MPEP 2144.09, second paragraph. Thus, one of ordinary skill in the art would have been motivated to prepare the ethoxy, propoxy, butoxy, homologues of the methoxylated Example 1 product taught by Noguchi with the expectation of obtaining additional beneficial products which would be useful in treating viruses and cancers. To those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members. In re Henze, 85 USPQ 261 (1950).
            Moreover, prior art Noguchi teaches that in the compounds of Formula I
    PNG
    media_image3.png
    145
    189
    media_image3.png
    Greyscale
“R is 1 - 6 carbon atoms and represented by, for example methyl, ethyl, propyl, isopropyl, butyl, butyl, sec -, tert – butyl and hexyl”, with the expectation of obtaining pharmaceuticals for the same use.
Further, in regards to a H vs. CH3 on the nitrogen atom in compound 2-Me-AZT (cl. 2, 4 and 5), such a variation is considered obvious because of the close structural similarity.  See In re Hoeksema, 154 USPQ 169; Ex parte Weston, 121 USPQ 428; Ex parte Bluestone, 135 USPQ 199; In re Doebel, 174 USPQ 158.  As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.” In addition, the secondary references explicitly teach the known advantages of adding a methyl group (alkyl group) to a nitrogen atom. 
Permeability is the velocity of molecule passage through a membrane barrier, and thus is an important determinant of intestinal absorption, passage through blood-organ barriers, penetration into cells containing the therapeutic target and oral bioavailability. “The best way to improve permeability is structural modification”, and one way to do that is to add lipophilicity, as is taught by Kerns, Edward et al, Drug-like Properties: Concepts, Structure Design and Methods: from ADME to Toxicity Optimization, (Elsevier, 2008) pages 92-93. The reference gives an example which is based on the fact that replacing a H with a methyl group on an amine improves the lipophilicity, so that in that particular case, the in vivo oral bioavailability rose from 24% to 84%.
Adding a methyl group to a secondary amine can be expected to improve its solubility. The reference Goosen et al., Pharmaceutical Research Volume 19, Number 1, 13-19 (January 2002) shows that methylation of the amine thalidomide produced a sharp increase (5 fold to as much as 20 fold) in its solubility in both water (Table III) and in a range of alcohols (Table IV). 
In addition, the reference Fourie, International Journal of Pharmaceutics Volume 279, Issues 1-2, 26 July 2004, Pages 59-66 showed that methylation of the amine carbamazepine significantly improved its aqueous solubility (Table 1) and tripled its transdermal flux (Table 2).
In the reference Edwards, J. Med. Chem. 39 (1996), pp. 1112–1124, methylation of the amine improved the in vitro Human Neutrophil Elastase inhibitory activities in both series of compounds (see Table 2, comparing a with b in both columns)
The reference Rautio, Eur. J. Pharm. Sci. 11:157–163 (2000) showed that the methylation of the N atom in 4b to produce 4c produced a marked improvement in flux and permeability values (see Table 3) and indeed, the prodrug 4c was deemed the most promising of the compounds studied. This was attributed to the “simultaneously high aqueous solubility and lipophilicity”.
Accordingly, one is well motivated to add a methyl group to nitrogen, because there is a reasonable expectation of improved properties. 
A pharmaceutical composition with any of the known and obvious compounds above and a pharmaceutically acceptable carrier would have been prima facie obvious because addition of a carrier to a useful composition is well known in the art and commonly done. “It is obvious to add a carrier to an obvious compound”. Ex parte Douros, 163USPQ 667.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This rejection is required due to the expansion of the search/examination to include the compounds of claim 1 and 
    PNG
    media_image6.png
    116
    82
    media_image6.png
    Greyscale
.
Claims 1-2, 4-5 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,294,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound 
    PNG
    media_image6.png
    116
    82
    media_image6.png
    Greyscale
of claims 1-5 of the patent anticipate the rejected claims.
  
Allowable subject matter
The compounds of claim 4 containing a lamivudine core 
    PNG
    media_image7.png
    161
    86
    media_image7.png
    Greyscale
appear allowable.
Conclusion
Claims 1-6 and 9-10 are rejected. Claims 7-8 are objected to. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626